CHARLES J. SCHUCK, Judge.
Claimant presents a claim for damages in the amout of $50.00 occasioned by injuries to one of its cabs by reason of a collision with state road truck C-29-10. The accident occurred at the intersection of Washington and Oney streets, in the city of Charleston, West Virginia, on the 11th day of June, 1945.
From the record as submitted it appears that claimant’s cab was being driven west on Washington street, and the said *147state road truck was being driven from Washington street over and across the intersection of said Washington street and Oney street as aforesaid. It is admitted in the report as submitted by the state road commission that the driver of the state truck was at fault and (here appears to have been no negligence on the part of the driver of claimant’s cab; but on the contrary it appears that the said driver was on the right side of the said street and not in any manner at fault so far as being involved in the said collision.
The state road commission concurs in an award, and it is shown that the accident was due solely to the negligence of the state truck driver. The attorney general’s office, through the assistant attorney general, recommends payment. Therefore, an award is authorized to be paid to the said Checker White Cab, Inc., in the amount of fifty dollars ($50.00) and recommended to the Legislature for payment accordingly.